ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
	Applicant’s amendments with respect to claims 32 and 47 are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
	Applicant’s amendments with respect to claim 32 is  sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
	  Remaining Claims 32-34, 36, 38-44, 47-53  are allowed.  

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
  Claims 32-34, 36, 38-44 and 47-53 are allowed in view of the remarks filed by the Applicants on 05/21/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663